--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

     THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of February
28, 2007, by and among Carbiz Inc., a corporation organized under the laws of
the province of Ontario, Canada (the “Company”), and the Buyers listed on
Schedule I attached hereto (individually, a “Buyer” or collectively “Buyers”).

WITNESSETH:

     WHEREAS, the Company and the Buyer(s) are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Regulation S (“Regulation S”) and the other rules and regulations promulgated by
the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “1933 Act”), and/or upon such other exemption from the
registration requirements of the 1933 Act as may be available with respect to
any or all of the investments in securities made hereunder;

     WHEREAS, the parties desire that, upon the terms and subject to the
conditions contained herein, the Company shall issue and sell to the Buyer(s),
as provided herein, and the Buyer(s) shall purchase up to Two Million Five
Hundred Thousand Dollars (US$2,500,000) of secured convertible debentures (the
“Convertible Debentures”), in the form attached hereto as Exhibit A, which shall
be convertible into common shares of the Company with no par value (the “Common
Shares”) (as converted, the “Conversion Shares”) for an aggregate purchase price
of US$2,500,000, of which One Million Dollars (US$1,000,000) shall be released
from escrow on the First Closing Date (as defined herein) (the “First Closing”),
Seven Hundred Fifty Thousand Dollars (US$750,000) shall be released from escrow
upon the filing of a registration statement (the “Registration Statement”) on
Form SB-2 (or such other form as may be available to the Company) with the SEC
relating to the Conversion Shares and the Warrant Shares (as defined herein)
(the “Second Closing”) and the balance shall be released from escrow on a date
to be specified by the parties, which in no event shall be later than June 30,
2007 (the “Third Closing”) (each individually referred to as a “Closing”
collectively referred to as the “Closings”), for a total purchase price of up to
Two Million Five Hundred Thousand Dollars (US$2,500,000), (the “Purchase Price”)
in the respective amounts set forth opposite each Buyer(s) name on Schedule I
(the “Subscription Amount”), and

     WHEREAS, the aggregate proceeds of the sale of the Convertible Debentures
contemplated hereby shall be held in escrow pursuant to the terms of an escrow
agreement substantially in the form attached hereto as Exhibit B (the “Escrow
Agreement”);

     WHEREAS, contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a registration rights
agreement substantially in the form attached hereto as Exhibit C (the
“Registration Rights Agreement”);

     WHEREAS, contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a security agreement
substantially in the form attached hereto as Exhibit D (the “Security
Agreement”), pursuant to which the Company has agreed to provide the Buyer a
security interest in Pledged Collateral (as this term is defined in

--------------------------------------------------------------------------------

the Security Agreement) to secure Company’s obligations under this Agreement,
the Convertible Debentures and the Security Agreement; and

     WHEREAS, contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a pledge agreement
substantially in the form attached hereto as Exhibit E (the “Pledge Agreement”);

     NOW, THEREFORE, in consideration of the mutual covenants and other
agreements contained in this Agreement, the Company and the Buyer(s) hereby
agree as follows:

1. PURCHASE AND SALE OF CONVERTIBLE DEBENTURES.

     (a) Purchase of Convertible Debentures. Subject to the satisfaction (or
waiver) of the terms and conditions of this Agreement, each Buyer agrees,
severally and not jointly, to purchase at the Closings and the Company agrees to
sell and issue to each Buyer, severally and not jointly, at the Closings, the
aggregate amount of Convertible Debentures corresponding with the Subscription
Amount set forth opposite each Buyer’s name on Schedule I hereto. Upon execution
hereof by a Buyer, the Buyer shall wire transfer the Subscription Amount set
forth opposite its name on Schedule I in same-day funds or a check payable to
“James G. Dodrill II, P.A. as Escrow Agent for Carbiz Inc./Trafalgar Capital
Investment Fund,” which Subscription Amount shall be held in escrow pursuant to
the terms of the Escrow Agreement (as hereinafter defined) and disbursed in
accordance therewith. Notwithstanding the foregoing, a Buyer may withdraw his
Subscription Amount and terminate this Agreement as to such Buyer at any time
after the execution hereof and prior to Closing (as hereinafter defined) upon
the occurrence of an Event of Default under the terms of the Convertible
Debentures.

     (b) Closing Date. The First Closing of the purchase and sale of the
Convertible Debentures shall take place at 10:00 a.m. Eastern Standard Time on
the date hereof, subject to notification of satisfaction of the conditions to
the First Closing set forth herein and in Sections 6 and 7 below (or such later
date as is mutually agreed to by the Company and the Buyer(s)) (the “First
Closing Date”). All other Closings shall take place subject to notification of
satisfaction of the conditions to the other Closings set forth in Sections 6 and
7 below (or such later dates as are mutually agreed to by the Company and the
Buyer(s)) on the dates and subject to the conditions set forth in the second
recital to this Agreement (the “Subsequent Closing Dates,” and together with the
First Closing Date, the “Closing Dates”). The Closings shall occur on their
respective Closing Dates at the offices of James G. Dodrill II, P.A., 5800
Hamilton Way, Boca Raton, FL 33496 (or such other place as is mutually agreed to
by the Company and the Buyer(s)).

     (c) Escrow Arrangements; Form of Payment. Upon execution hereof by Buyer(s)
and pending the Closings, the Subscription Amount for the First Closing shall be
deposited in a non-interest bearing escrow account with James G. Dodrill II,
P.A., as escrow agent (the “Escrow Agent”), pursuant to the terms of the Escrow
Agreement. Subject to the satisfaction of the terms and conditions of this
Agreement, on each Closing Date, (i) the Escrow Agent shall deliver to the
Company in accordance with the terms of the Escrow Agreement such

2

--------------------------------------------------------------------------------

aggregate proceeds for the Convertible Debentures to be issued and sold to such
Buyer(s), minus the fees and expenses as set forth herein which shall be paid
directly from the gross proceeds held in escrow, at each Closing by wire
transfer of immediately available funds, and (ii) the Company shall deliver to
each Buyer, Convertible Debentures which such Buyer(s) is purchasing on such
Closing Date in amounts indicated opposite such Buyer’s name on Schedule I, duly
executed on behalf of the Company.

     (d) “Closing Date Exchange Rate” means, as to each Closing Date, the Euro
to US dollar spot exchange rate as quoted in the London edition of the Financial
Times on such Closing Date.

     (e) “Repayment Exchange Rate” means in relation to each date of a
Conversion Notice or date of a Redemption Notice, the Euro to US dollar spot
exchange rate as quoted by in the London edition of the Financial Times on such
date.

     (f) If on the date of any notice of conversion (a “Conversion Notice”) or
notice of redemption (a “Redemption Notice”), the Repayment Exchange Rate is
less than the corresponding Closing Date Exchange Rate for such Convertible
Debenture, then the number of Conversion Shares to be issued shall be increased
by the same percentage as results from dividing the Closing Date Exchange Rate
by the relevant Repayment Exchange Rate. By way of example, if the number of
Conversion Shares to be issued in respect of a particular Conversion Notice or
Redemption Notice would, but for this Clause 1(f), be 1,000 and if the Closing
Date Exchange Rate is 1.80 and the relevant Repayment Exchange Rate is 1.75,
then 1,029 Shares will be issued in relation to that Conversion Notice or
Redemption Notice, as the case may be.

     (g) If on the date of repayment of principal and accrued interest (a
“Repayment Date”) or any date of repayment of interest only (an “Interest
Repayment Date”), the Cash Payment Date Exchange Rate, as defined below is less
than the Closing Date Exchange Rate, then the amount of cash required to satisfy
the amounts due at such time shall be increased by the same percentage as
results from dividing the Closing Date Exchange Rate by the relevant Cash
Payment Date Exchange Rate. “Cash Payment Date Exchange Rate” means in relation
to each Repayment Date or Interest Repayment Date the Euro to US dollar spot
exchange rate as quoted in the London edition of the Financial Times on such
date. By way of example, if the amount of cash required to repay all amounts due
on such date would, but for this Clause 1(g), be US$1,000 and if the Closing
Date Exchange Rate is 1.80 and the relevant Repayment Date Exchange Rate is 1.75
then the amount of cash from the Cash Payment required to repay all amounts due
on such date will be US$1,028.57.

2. BUYER’S REPRESENTATIONS AND WARRANTIES.

Each Buyer represents and warrants, severally and not jointly, that:

     (a) Investment Purposes. Each Buyer is acquiring the Convertible Debentures
and the Warrants and, upon conversion of Convertible Debentures and exercise of
the Warrants (as defined herein), the Buyer will acquire the Conversion Shares
and Common Shares underlying the Warrants (the “Warrant Shares”), respectively,
then issuable, for its own account for investment only and not with a view
towards, or for resale in connection with, the public sale

3

--------------------------------------------------------------------------------

or distribution thereof, except pursuant to sales registered or exempted under
the 1933 Act, applicable state securities laws and applicable Canadian
securities laws; provided, however, that by making the representations herein,
such Buyer reserves the right to dispose of all or any part of the Conversion
Shares or Warrant Shares at any time in accordance with or pursuant to an
effective registration statement covering such Conversion Shares or Warrant
Shares or an available exemption under the 1933 Act, including, without
limitation, Regulation S promulgated under the 1933 Act (“Regulation S”) after
delivering an opinion of counsel in a form reasonably acceptable to the Company
that such disposition is exempt from registration under applicable United States
federal and state securities laws and applicable Canadian securities laws.
Nothing contained herein shall be deemed a representation or warranty by such
Buyer to hold the Conversion Shares for any period of time. Such Buyer is
acquiring the Convertible Debentures, the Warrant, the Conversion Shares and the
Warrant Shares hereunder in the ordinary course of its business. Such Buyer does
not have any agreement or understanding, directly or indirectly, with any person
to distribute any of the Convertible Debentures, the Conversion Shares, the
Warrant or the Warrant Shares in violation of United States federal or state
securities laws or applicable Canadian or provincial securities laws.

     (b) Outside the United States and Not a U.S. Person. Each Buyer is located
outside the “United States,” as such term is defined in Regulation S, and is not
a “U.S. person,” as such term is defined in Regulation S, and is not purchasing
the Convertible Debenture or the Warrants by or on behalf a person inside the
United States or a U.S. Person. The purchase of the Convertible Debenture and
the Warrant was conducted in an “offshore transaction,” as such term is defined
in Regulation S.

     (c) Reliance on Exemptions. Each Buyer understands that the Convertible
Debentures and the Warrants are being offered and sold to it in reliance on
specific exemptions or exclusions from the registration requirements of United
States federal and state securities laws and applicable Canadian securities laws
and that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire such securities.

     (d) Information. Each Buyer and its advisors (and his or, its counsel), if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and information it deemed material to making an
informed investment decision regarding its purchase of the Convertible
Debentures, the Warrant, the Conversion Shares and the Warrant Shares, which
have been requested by such Buyer. Each Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of the Company and its
management. Neither such inquiries nor any other due diligence investigations
conducted by such Buyer or its advisors, if any, or its representatives shall
modify, amend or affect such Buyer’s right to rely on the Company’s
representations and warranties contained in Section 3 below. Each Buyer
understands that its investment in the Convertible Debentures, the Warrants, the
Conversion Shares and the Warrant Shares involves a high degree of risk. Each
Buyer is in a position regarding the Company, which, based upon its economic
bargaining power, enabled and enables such Buyer to obtain information from the
Company in order to evaluate the merits and risks of this investment. Each Buyer
has sought such accounting, legal and tax advice, as it has

4

--------------------------------------------------------------------------------

considered necessary to make an informed investment decision with respect to its
acquisition of such securities.

     (e) No Governmental Review. Each Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Convertible
Debentures, the Warrants, the Conversion Shares or the Warrant Shares or the
fairness or suitability of the investment in such securities, nor have such
authorities passed upon or endorsed the merits of the offering of such
securities.

     (f) Transfer or Resale. Each Buyer understands that: (i) the Convertible
Debentures, the Warrant, the Conversion Shares and the Warrant Shares have not
been registered under the 1933 Act or any applicable state securities laws, and
may not be offered for sale, sold, pledged, assigned or otherwise transferred
unless (A) subsequently registered thereunder, or (B) such Buyer shall have
delivered to the Company an opinion of counsel in a form reasonably acceptable
to the Company to the effect that such securities to be sold, assigned, pledged
or otherwise transferred may be sold, assigned or transferred pursuant to an
exemption from such registration requirements. The Company reserves the right to
place stop transfer instructions against the shares and certificates for the
Convertible Debentures, the Warrants, the Conversion Shares and the Warrant
Shares.

     (g) Legends. Each Buyer understands that the certificates or other
instruments representing the Convertible Debentures, the Warrants, the
Conversion Shares and the Warrant Shares and all certificates issued in
substitution thereof and in exchange therefore shall bear restrictive legends in
substantially the following forms (and a stop transfer order may be placed
against transfer of such share certificates), until such time as it is no longer
required under applicable securities laws:

 

THE SECURITIES REPRESENTED HEREBY [AND THE SECURITIES ISSUABLE UPON
CONVERSION/EXERCISE HEREOF] HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE SECURITIES LAWS OF
ANY STATE OF THE UNITED STATES. THESE SECURITIES MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED UNLESS SUCH SECURITIES ARE REGISTERED UNDER THE
1933 ACT AND APPLICABLE STATE SECURITIES LAWS OR SUCH SECURITIES ARE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE 1933 ACT OR ANY APPLICABLE STATE SECURITIES LAW AND THE
COMPANY WILL BE PROVIDED WITH OPINION OF COUNSEL IN A FORM REASONABLY ACCEPTABLE
TO THE COMPANY OR OTHER SUCH INFORMATION AS IT MAY REASONABLY REQUIRE TO CONFIRM
THAT SUCH EXEMPTIONS ARE AVAILABLE.

 

5

--------------------------------------------------------------------------------


 

WITHOUT COMPLIANCE WITH ALL APPLICABLE CANADIAN SECURITIES LEGISLATION, THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED,
HYPOTHECATED OR OTHERWISE TRADED IN CANADA OR TO OR FOR THE BENEFIT OF A
CANADIAN RESIDENT UNTIL [FOUR MONTHS AND ONE DAY AFTER ISSUANCE].

 

The legends set forth above shall be removed and the Company within two (2)
business days shall issue a certificate without such legend to the holder of the
Conversion Shares upon which it is stamped, if, unless the legend is otherwise
required by state securities laws, (i) in connection with a sale transaction,
provided the Conversion Shares are registered under the 1933 Act and applicable
state securities laws or (ii) in connection with a sale transaction, after such
holder provides the Company with an opinion of counsel, which opinion shall be
in form, substance and scope customary for opinions of counsel in comparable
transactions and reasonably acceptable to the Company, to the effect that a
public sale, assignment or transfer of the Conversion Shares may be made without
registration under the 1933 Act.

     (h) Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Buyer and is a valid and
binding agreement of such Buyer enforceable in accordance with its terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

     (i) Receipt of Documents. Each Buyer and his or its counsel has received
and read in their entirety: (i) this Agreement and each representation, warranty
and covenant set forth herein, the Security Agreement, the Pledge Agreement, the
Registration Rights Agreement, the Escrow Agreement and the Irrevocable Transfer
Agent Instructions (as defined herein), (ii) all due diligence and other
information necessary to verify the accuracy and completeness of such
representations, warranties and covenants; (iii) the Company’s publicly
available information on the SEC’s website and (iv) answers to all questions
each Buyer submitted to the Company regarding an investment in the Company; and
each Buyer has relied on the information contained therein and any other
publicly available information regarding the Company and has not been furnished
any other documents, literature, memorandum or prospectus.

     (j) Due Formation of Corporate and Other Buyers. If the Buyer(s) is a
corporation, trust, partnership or other entity that is not an individual
person, it has been formed and validly exists and has not been organized for the
specific purpose of purchasing the Convertible Debentures and is not prohibited
from doing so.

     (k) No Legal Advice From the Company. Each Buyer acknowledges, that it had
the opportunity to review this Agreement and the transactions contemplated by
this Agreement with his or its own legal counsel and investment and tax
advisors. Each Buyer is relying solely on such counsel and advisors and not on
any statements or representations of the Company or any of its representatives
or agents for legal, tax or investment advice with respect

6

--------------------------------------------------------------------------------

to this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.

     (l) Foreign Private Issuer Status. The Buyer understands and acknowledges
that the Company (i) is not obligated to remain a “foreign issuer” within the
meaning of Regulation S, (ii) may not, at the time the Convertible Debentures,
the Warrants, the Conversion Shares or the Warrant Shares are resold by it or at
any other time, be a foreign issuer, and (iii) may engage in one or more
transactions which could cause the Company not to be a foreign issuer.
Notwithstanding the foregoing, the Company agrees that it will not purposefully
engage in any action or transaction which would cause the Company to cease being
a foreign issuer until after the SEC declares the Registration Statement
effective.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants as of the date hereof to each of the Buyers
that:

(a) Organization and Qualification. The Company and its subsidiaries are
corporations duly organized and validly existing in good standing under the laws
of the jurisdiction in which they are incorporated, and have the requisite
corporate power to own their properties and to carry on their business as now
being conducted. Each of the Company and its subsidiaries is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
subsidiaries taken as a whole.

(b) Authorization, Enforcement, Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement, the Security Agreement, the Pledge
Agreement, the Escrow Agreement, the Irrevocable Transfer Agent Instructions and
any related agreements, and to issue the Convertible Debentures and the
Conversion Shares in accordance with the terms hereof and thereof, (ii) the
execution and delivery of this Agreement, the Security Agreement, the Pledge
Agreement, the Escrow Agreement, the Irrevocable Transfer Agent Instructions and
any related agreements by the Company and the consummation by it of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Convertible Debentures the Conversion Shares and the reservation
for issuance and the issuance of the Conversion Shares issuable upon conversion
or exercise thereof, have been duly authorized by the Company’s Board of
Directors and no further consent or authorization is required by the Company,
its Board of Directors or its shareholders, (iii) this Agreement, the Security
Agreement, the Pledge Agreement the Escrow Agreement, the Irrevocable Transfer
Agent Instructions and any related agreements have been duly executed and
delivered by the Company, (iv) this Agreement, the Security Agreement, the
Pledge Agreement, the Escrow Agreement, the Irrevocable Transfer Agent
Instructions and any related agreements constitute the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies. The authorized officer of the Company
executing this Agreement, the Security Agreement, the Pledge Agreement, the

7

--------------------------------------------------------------------------------

Registration Rights Agreement, the Escrow Agreement, the Irrevocable Transfer
Agent Instructions and any related agreements knows of no reason why the Company
cannot file the registration statement as required under the Registration Rights
Agreement or perform any of the Company’s other obligations under such
documents.

(c) Capitalization. The authorized capital stock of the Company consists of an
unlimited number of Common Shares and an unlimited number of preferred shares of
the Company (the “Preferred Shares”). As of the date hereof, the Company has
64,223,404 Common Shares and no Preferred Shares issued and outstanding. All of
such outstanding shares have been validly issued and are fully paid and
nonassessable. No Common Shares are subject to preemptive rights or any other
similar rights or, to the knowledge of the Company, any liens or encumbrances.
As of the date of this Agreement and except as set forth on Schedule 3(c) to
this Agreement, (i) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries, (ii) there are no outstanding debt securities (other than the
“Senior Debt”) and (iii) there are no agreements or arrangements under which the
Company or any of its subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act (except pursuant to the Registration Rights
Agreement) and (iv) there are no outstanding registration statements and there
are no outstanding comment letters from the SEC or any other regulatory agency.
There are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Convertible Debentures
as described in this Agreement. The Company has furnished to the Buyer true and
correct copies of the Company’s Articles of Incorporation, as amended and as in
effect on the date hereof (the “Articles of Incorporation”), and the Company’s
By-laws, as in effect on the date hereof (the “By-laws”), and the terms of all
securities convertible into or exercisable for Common Shares and the material
rights of the holders thereof in respect thereto other than stock options issued
to employees and consultants.

(d) Issuance of Securities. The Convertible Debentures are duly authorized and,
upon issuance in accordance with the terms hereof, shall be duly issued, fully
paid and nonassessable, are free from all taxes, liens and charges with respect
to the issue thereof. The Conversion Shares issuable upon conversion of the
Convertible Debentures have been duly authorized and reserved for issuance. Upon
conversion of the Convertible Debentures in accordance with the terms thereof,
the Conversion Shares will be duly issued, fully paid and nonassessable.

     (e) No Conflicts. The execution, delivery and performance of this
Agreement, the Security Agreement, the Pledge Agreement, the Registration Rights
Agreement, the Irrevocable Transfer Agent Instructions and the Escrow Agreement
by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a

8

--------------------------------------------------------------------------------

violation of the Articles of Incorporation or the By-laws or (ii), to the best
knowledge of the Company, conflict with or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its subsidiaries is a party, or result in a violation of any law, rule,
regulation, order, judgment or decree (including United States federal and state
securities laws and regulations and the rules and regulations of The National
Association of Securities Dealers Inc.’s OTC Bulletin Board on which the Common
Shares are quoted) applicable to the Company or any of its subsidiaries or by
which any property or asset of the Company or any of its subsidiaries is bound
or affected. To the best knowledge of the Company, neither the Company nor its
subsidiaries is in violation of any term of or in default under its Articles of
Incorporation or By-laws or their organizational charter or by-laws,
respectively, [or, except as set forth on Schedule 3(e)], any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company or its
subsidiaries. The business of the Company and its subsidiaries is not being
conducted, and shall not be conducted in violation of any material law,
ordinance, or regulation of any governmental entity. Except as specifically
contemplated by this Agreement and as required under the 1933 Act and any
applicable state securities laws, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under or contemplated by this Agreement or the Registration
Rights Agreement in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the date hereof, except for any required post-Closing notice filings
under applicable United States federal or state securities laws, if any.

     (f) SEC Documents: Financial Statements. Since September 1, 2006 the
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC under of the Securities Exchange Act of
1934, as amended (the “1934 Act”) (all of the foregoing filed prior to the date
hereof or amended after the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein, being hereinafter referred to as the “SEC Documents”). The
Company has delivered to the Buyers or their representatives, or made available
through the SEC’s website at http://www.sec.gov, true and complete copies of the
SEC Documents. As of their respective dates, the financial statements of the
Company disclosed in the SEC Documents (the “Financial Statements”) complied as
to form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements have been prepared in accordance with U.S. generally accepted
accounting principles, consistently applied, during the periods involved (except
(i) as may be otherwise indicated in such Financial Statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements) and, fairly
present in all material respects the financial position of the Company as of the
dates thereof and the results of its operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments). No other information provided by or on behalf of the Company
to the Buyer which is not included in the SEC Documents, including, without
limitation, information referred to in this Agreement, contains any untrue
statement of a material fact or omits to state any material fact

9

--------------------------------------------------------------------------------

necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

     (g) [reserved]

     (h) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending against or affecting the Company,
the Common Shares or any of the Company’s subsidiaries, wherein an unfavorable
decision, ruling or finding would (i) have a material adverse effect on the
transactions contemplated hereby (ii) adversely affect the validity or
enforceability of, or the authority or ability of the Company to perform its
obligations under, this Agreement or any of the documents contemplated herein,
or (iii) except as expressly disclosed in the SEC Documents, have a material
adverse effect on the business, operations, properties, financial condition or
results of operations of the Company and its subsidiaries taken as a whole.

     (i) Acknowledgment Regarding Buyer’s Purchase of the Convertible
Debentures. The Company acknowledges and agrees that the Buyer(s) is acting
solely in the capacity of an arm’s length purchaser with respect to this
Agreement and the transactions contemplated hereby. The Company further
acknowledges that the Buyer(s) is not acting as a financial advisor or fiduciary
of the Company (or in any similar capacity) with respect to this Agreement and
the transactions contemplated hereby and any advice given by the Buyer(s) or any
of their respective representatives or agents in connection with this Agreement
and the transactions contemplated hereby is merely incidental to such Buyer’s
purchase of the Convertible Debentures or the Conversion Shares. The Company
further represents to the Buyer that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation by the Company and
its representatives.

     (j) Foreign Private Issuer; Directed Selling Efforts. The Company is a
“foreign private issuer,” as such term is defined in Rule 405 under the 1933
Act, with no “substantial U.S. market interest,” as such term is defined in
Regulation S, in the Convertible Debentures, the Warrants, the Conversion Shares
or the Warrant Shares. None of the Company, any of its affiliates, or any person
acting on its or their behalf has engaged in any "directed selling efforts," as
such term is defined in Rule 902 of Regulation S. The Company, its affiliates
and any person acting on its or their behalf have complied and will comply with
the offering restrictions requirements of Regulation S. The Company has not
entered and will not enter into any contractual arrangement with respect to the
distribution of the Convertible Debentures, the Warrants, the Conversion Shares
or the Warrant Shares.

     (k) Employee Relations. Neither the Company nor any of its subsidiaries is
involved in any labor dispute nor, to the knowledge of the Company or any of its
subsidiaries, is any such dispute threatened. None of the Company’s or its
subsidiaries’ employees is a member of a union relating to his or her employment
by the Company or its subsidiaries as the case may be.

     (l) Intellectual Property Rights. The Company and its subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service

10

--------------------------------------------------------------------------------

mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
rights necessary to conduct their respective businesses as now conducted. The
Company and its subsidiaries do not have any knowledge of any infringement by
the Company or its subsidiaries of trademark, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secret or other similar rights of others, and, to the
knowledge of the Company, there is no claim, action or proceeding being made or
brought against, or to the Company’s knowledge, being threatened against, the
Company or its subsidiaries regarding trademark, trade name, patents, patent
rights, invention, copyright, license, service names, service marks, service
mark registrations, trade secret or other infringement; and the Company and its
subsidiaries are unaware of any facts or circumstances which might give rise to
any of the foregoing.

     (m) Environmental Laws. The Company and its subsidiaries are (i) in
compliance in all material respects with any applicable foreign, federal, state
and local laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”), (ii) have received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses and (iii), to the best knowledge of the
Company, are in compliance with all terms and conditions of any such permit,
license or approval.

     nm) Title. Any real property and facilities held under lease by the Company
and its subsidiaries are held by them under valid, subsisting and enforceable
leases with such exceptions as are not material and do not interfere with the
use made of such property and buildings by the Company and its subsidiaries.

     (o) Insurance. The Company and each of its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its subsidiaries are
engaged. Neither the Company nor any such subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its subsidiaries, taken as a whole.

     (p) Regulatory Permits. The Company and its subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

     (q) Internal Accounting Controls. The Company and each of its subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations,

11

--------------------------------------------------------------------------------

(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with U.S. generally accepted accounting principles and
to maintain asset accountability, and (iii) the recorded amounts for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

     (r) No Material Adverse Breaches, etc. Neither the Company nor any of its
subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is reasonably expected in the future to have a
material adverse effect on the business, properties, operations, financial
condition or results of operations of the Company or its subsidiaries. Neither
the Company nor any of its subsidiaries is in breach of any contract or
agreement which breach, in the judgment of the Company’s officers, has or is
reasonably expected to have a material adverse effect on the business,
properties, operations, financial condition or results of operations of the
Company or its subsidiaries.

     (s) Tax Status. The Company and each of its subsidiaries (i) has made and
filed all federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject and (unless and
only to the extent that the Company and each of its subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes), and (ii) has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.

     (t) Certain Transactions. Except for arm’s length transactions pursuant to
which the Company makes payments in the ordinary course of business upon terms
no less favorable than the Company could obtain from third parties and other
than the grant of stock options disclosed in the SEC Documents, none of the
officers, directors, or employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

     (u) Fees and Rights of First Refusal. The Company is not obligated to offer
the securities offered hereunder on a right of first refusal basis or otherwise
to any third parties including, but not limited to, current or former
shareholders of the Company, underwriters, brokers, agents or other third
parties.

     (v) Exempt Offering. The offer and sale of the Convertible Debentures, the
Warrants, the Conversion Shares and the Conversion in the manner contemplated by
this Agreement will be excluded from the registration requirements of the
Securities Act.

12

--------------------------------------------------------------------------------

     (w) Investment Company. The Company is not, and will not be as a result of
the issuance of the Convertible Debentures, the Warrants, the Conversion Shares
or the Warrant Shares, an “investment company,” as such term is defined in the
United States Investment Company Act of 1940, as amended.

4. COVENANTS.

(a) Best Efforts. Each party shall use its best efforts to timely satisfy each
of the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.

(b) Reporting Status. Until the earlier of (i) the date as of which the Buyer(s)
may sell all of the Conversion Shares, without restriction pursuant to Rule
144(k) promulgated under the 1933 Act (or successor thereto), or (ii) the date
on which (A) the Buyer(s) shall have sold all the Conversion Shares and (B) none
of the Convertible Debentures are outstanding (the “Registration Period”), the
Company shall file in a timely manner all reports required to be filed with the
SEC pursuant to the 1934 Act and the regulations of the SEC thereunder, the
Company shall not terminate its status as an issuer required to file reports
under the 1934 Act, even if the 1934 Act or the rules and regulations thereunder
would otherwise permit such termination, and the Company shall maintain its
listing on the Over-The-Counter Bulletin Board (the “OTCBB”) or any other U.S.
national securities exchange.

(c) Use of Proceeds. The Company will use the proceeds from the sale of the
Convertible Debentures for general corporate and working capital purposes.

(d) Reservation of Shares. The Company shall take all action reasonably
necessary to at all times have authorized, and reserved for the purpose of
issuance, such number of Common Shares as shall be necessary to effect the
issuance of the Conversion Shares. If at any time the Company does not have
available such Common Shares as shall from time to time be sufficient to effect
the conversion of all of the Conversion Shares of the Company, the Company shall
call and hold a special meeting of the shareholders within thirty (30) days of
such occurrence, for the sole purpose of increasing the number of shares
authorized. The Company’s management shall recommend to the shareholders to vote
in favor of increasing the number of Common Shares authorized. Management shall
also vote all of its shares in favor of increasing the number of authorized
Common Shares.

(e) Fees and Expenses.

     (i) Each of the Company and the Buyer(s) shall pay all costs and expenses
incurred by such party in connection with the negotiation, investigation,
preparation, execution and delivery of this Agreement, the Escrow Agreement, the
Irrevocable Transfer Agent Instructions, the Pledge Agreement and the Security
Agreement. The Company shall pay the Buyer a commitment fee of nine percent (9%)
of the Purchase Price, which shall be paid directly from the proceeds of and
proportionally upon each Closing.

     (ii) The Company has agreed to pay a structuring fee to Buyer of Fifteen
Thousand Dollars (US$15,000), one-half of which has been paid prior

13

--------------------------------------------------------------------------------

to the execution of this Agreement and one-half of which shall be paid directly
from the proceeds of the First Closing.

     (iii) The Company shall issue to the Buyer a warrant (the “Warrant”) to
purchase one million two hundred fifty thousand (1,250,000) Common Shares for a
period of five (5) years at an exercise price equal to the Company’s bid price
of the Common Shares on the date of the First Closing (the “Warrant 1”). The
Company shall also issue to the Buyer a warrant to purchase one million two
hundred fifty thousand (1,250,000) Common Shares for a period of five (5) years
at an exercise price equal to one hundred fifty percent (150%) of the volume
weighted average price for the last five trading days as reported by Bloomberg
on the date of the First Closing ((the “Warrant 2”); collectively Warrant 1 and
Warrant 2 shall be referred to as the “Warrants,” which shall be in the forms
attached hereto as Exhibit F). The Warrants shall be exercised on a cash basis
provided that the Company is not in default under the Convertible Debentures and
the Warrant Shares are subject to an effective registration statement or are
capable of being transferred within the United States by Buyer pursuant to
Regulation S.

     (f) Corporate Existence. So long as any of the Convertible Debentures
remain outstanding, the Company shall not directly or indirectly consummate any
merger, reorganization, restructuring, reverse stock split consolidation, sale
of all or substantially all of the Company’s assets or any similar transaction
or related transactions (each such transaction, an “Organizational Change”)
unless, prior to the consummation an Organizational Change, the Company obtains
the written consent of each Buyer. In any such case, the Company will make
appropriate provision with respect to such holders’ rights and interests to
ensure that the provisions of this Section 4(f) will thereafter be applicable to
the Convertible Debentures.

     (g) Transactions With Affiliates. So long as any Convertible Debentures are
outstanding, the Company shall not, and shall cause each of its subsidiaries not
to, enter into, amend, modify or supplement, or permit any subsidiary to enter
into, amend, modify or supplement any agreement, transaction, commitment, or
arrangement with any of its or any subsidiary’s officers, directors, person who
were officers or directors at any time during the previous two (2) years,
shareholders who beneficially own five percent (5%) or more of the Common
Shares, or Affiliates (as defined below) or with any individual related by
blood, marriage, or adoption to any such individual or with any entity in which
any such entity or individual owns a five percent (5%) or more beneficial
interest (each a “Related Party”), except for (a) customary employment
arrangements and benefit programs on reasonable terms, (b) any investment in an
Affiliate of the Company, (c) any agreement, transaction, commitment, or
arrangement on an arms-length basis on terms no less favorable than terms which
would have been obtainable from a person other than such Related Party, (d) any
agreement transaction, commitment, or arrangement which is approved by a
majority of the disinterested directors of the Company (for purposes hereof, any
director who is also an officer of the Company or any subsidiary of the Company
shall not be a disinterested director with respect to any such agreement,
transaction, commitment, or arrangement). “Affiliate” for purposes hereof means,
with respect to any person or entity, another person or entity that, directly or
indirectly, (i) has a ten percent (10%) or more equity interest in that person
or entity, (ii) has ten percent (10%) or

14

--------------------------------------------------------------------------------

more common ownership with that person or entity, (iii) controls that person or
entity, or (iv) shares common control with that person or entity. “Control” or
“controls” for purposes hereof means that a person or entity has the power,
direct or indirect, to conduct or govern the policies of another person or
entity.

     (h) Transfer Agent. The Company covenants and agrees that, in the event
that the Company’s agency relationship with its transfer agent should be
terminated for any reason prior to a date which is two (2) years after the
Closing Date, the Company shall immediately appoint a new transfer agent and
shall require that the new transfer agent execute and agree to be bound by the
terms of the Irrevocable Transfer Agent Instructions.

     (i) Restriction on “Short” Position. Neither the Buyer nor any of its
affiliates have an open short position in the Common Shares, and the Buyer
agrees that it shall not, and that it will cause its affiliates not to, engage
in any short sales with respect to the Common Shares as long as any Convertible
Debentures shall remain outstanding.

     (j) Restriction on Issuance of the Capital Stock. So long as any
Convertible Debentures are outstanding, and other than the transaction proposed
with Surge Capital, the Company shall not, without the prior written consent of
the Buyer(s), (i) issue or sell shares of Common Shares or Preferred Shares
without consideration or for a consideration per share less than the bid price
of the Common Shares determined immediately prior to its issuance, (ii) issue
any Preferred Shares, warrant, option, right, contract, call, or other security
instrument granting the holder thereof, the right to acquire Common Shares
without consideration or for a consideration less than such Common Shares’s bid
price value determined immediately prior to it’s issuance, (iii) enter into any
security instrument granting the holder a security interest in any and all
assets of the Company, or (iv) file any registration statement on Form S-8
related to anything other than shares underlying an employee benefit plan that
has been or will be granted or awarded to employees and/or directors of the
Company and its subsidiaries.

5. TRANSFER AGENT INSTRUCTIONS.

The Company shall enter into irrevocable transfer agent instructions in
substantially the form attached hereto as Exhibit F (the “Irrevocable Transfer
Agent Instructions”) and shall pay the law offices of James G. Dodrill II, P.A.
a cash fee of Fifty Dollars ($50) for every occasion they act pursuant to the
Irrevocable Transfer Agent Instructions. 6. CONDITIONS TO THE COMPANY’S
OBLIGATION TO SELL.

     The obligation of the Company hereunder to issue and sell the Convertible
Debentures to the Buyer(s) at the Closings is subject to the satisfaction, at or
before the Closing Dates, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion:

(a) Each Buyer shall have executed this Agreement, the Registration Rights
Agreement, the Security Agreement, the Pledge Agreement, the Escrow Agreement
and the Irrevocable Transfer Agent Instructions and delivered the same to the
Company.

(b) The Buyer(s) shall have delivered to the Escrow Agent the Purchase Price for
Convertible Debentures in respective amounts as set forth next to each Buyer as
outlined on

15

--------------------------------------------------------------------------------

Schedule I attached hereto and the Escrow Agent shall have delivered the net
proceeds to the Company by wire transfer of immediately available U.S. funds
pursuant to the wire instructions provided by the Company.

     (c) The representations and warranties of the Buyer(s) shall be true and
correct in all material respects as of the date when made and as of the Closing
Dates as though made at that time (except for representations and warranties
that speak as of a specific date), and the Buyer(s) shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Buyer(s) at or prior to the Closing Dates.

     (d) The Company shall have filed a form UCC-1 with regard to the Pledged
Property and Pledged Collateral as detailed in the Security Agreement dated the
date hereof and provided proof of such filing to the Buyer(s).

7. CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.

     The obligation of the Buyer(s) hereunder to purchase the Convertible
Debentures at each Closing is subject to the satisfaction, at or before each
Closing Date, of each of the following conditions:

     (a) The Company shall have executed this Agreement, the Registration Rights
Agreement, the Security Agreement, the Convertible Debenture, the Pledge
Agreement, the Escrow Agreement and the Irrevocable Transfer Agent Instructions
delivered the same to the Buyer(s).

     (b) The trading in the Common Shares on the OTCBB shall not have been
suspended for any reason.

     (c) The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date when made and as of the
Closing Dates as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing Dates. If requested
by the Buyer, the Buyer shall have received a certificate, executed by the
President of the Company, dated as of the Closing Dates, to the foregoing effect
and as to such other matters as may be reasonably requested by the Buyer
including, without limitation, an update as of the Closing Dates regarding the
representation contained in Section 3(c) above.

     (d) The Company shall have executed and delivered to the Buyer(s) the
Convertible Debentures in the respective amounts set forth opposite each
Buyer(s) name on Schedule I attached hereto.

16

--------------------------------------------------------------------------------

(e) The Buyer(s) shall have received an opinion of counsel from Troutman Sanders
LLP, counsel to the Company in a form satisfactory to the Buyer(s) with such
counsel opining that the offer and sale of the Convertible Debentures and
Warrants, and the issuance of the Conversion Shares and the Warrant Shares does
not require registration under the 1933 Act.

(f) The Company shall have provided to the Buyer(s) a certificate of good
standing from the jurisdiction in which the Company is incorporated.

(g) As of the Closing Date, the Company shall have reserved out of its
authorized and unissued Common Shares, solely for the purpose of effecting the
conversion of the Convertible Debentures, shares of Common Shares to effect the
conversion of all of the Convertible Debentures then outstanding.

(h) The Company shall have filed a Form UCC-1 or such other forms as may be
required to perfect the Buyer’s interest in the Pledged Property and Pledged
Collateral as such terms are defined and detailed in the Security Agreement
dated the date hereof and provided proof of such filing to the Buyer(s).

     (i) The Irrevocable Transfer Agent Instructions, in form and substance
satisfactory to the Buyer, shall have been delivered to and acknowledged in
writing by the Company’s transfer agent.

     (j) The Company shall have provided to the Buyer an acknowledgement, to the
satisfaction of the Buyer, from the Company’s independent certified public
accountants as to its ability to provide all consents required in order to file
a registration statement in connection with this transaction.

8. INDEMNIFICATION.

(a) In consideration of the Buyer’s execution and delivery of this Agreement and
acquiring the Convertible Debentures and the Conversion Shares hereunder, and in
addition to all of the Company’s other obligations under this Agreement, the
Company shall defend, protect, indemnify and hold harmless the Buyer(s) and each
other holder of the Convertible Debentures and the Conversion Shares, and all of
their officers, directors, employees and agents (including, without limitation,
those retained in connection with the transactions contemplated by this
Agreement) (collectively, the “Buyer Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Buyer Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by the Buyer
Indemnitees or any of them as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in this Agreement, the Convertible Debentures, the Pledge Agreement, the
Security Agreement, the Escrow Agreement or any other certificate, instrument or
document contemplated hereby or

17

--------------------------------------------------------------------------------

thereby, (b) any breach of any covenant, agreement or obligation of the Company
contained in this Agreement, the Convertible Debentures, the Pledge Agreement,
the Security Agreement, the Escrow Agreement or any other certificate,
instrument or document contemplated hereby, or (c) any cause of action, suit or
claim brought or made against such Buyer Indemnitee and arising out of or
resulting from the execution, delivery, performance or enforcement of this
Agreement or any other instrument, document or agreement executed pursuant
hereto by any of the Buyer Indemnities (other than a cause of action, suit or
claim brought or made against a Buyer Indemnitee by such Buyer Indemnitee’s
owners, investors or affiliates), (d) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Convertible Debentures or (e) the status of the Buyer or holder of the
Convertible Debentures the Conversion Shares, as a Buyer of Convertible
Debentures in the Company. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities, which is permissible under applicable law.

(b) In consideration of the Company’s execution and delivery of this Agreement,
and in addition to all of the Buyer’s other obligations under this Agreement,
the Buyer shall defend, protect, indemnify and hold harmless the Company and all
of its officers, directors, employees and agents (including, without limitation,
those retained in connection with the transactions contemplated by this
Agreement) (collectively, the “Company Indemnitees”) from and against any and
all Indemnified Liabilities incurred by the Indemnitees or any of them as a
result of, or arising out of, or relating to (a) any misrepresentation or breach
of any representation or warranty made by the Buyer(s) in this Agreement,
instrument or document contemplated hereby or thereby executed by the Buyer(s),
(b) any breach of any covenant, agreement or obligation of the Buyer(s)
contained in this Agreement, the Pledge Agreement, the Security Agreement, the
Escrow Agreement or any other certificate, instrument or document contemplated
hereby or thereby executed by the Buyer(s), or (c) any cause of action, suit or
claim brought or made against such Company Indemnitee based on material
misrepresentations or due to a material breach and arising out of or resulting
from the execution, delivery, performance or enforcement of this Agreement, the
Pledge Agreement, the Security Agreement, the Escrow Agreement or any other
instrument, document or agreement executed pursuant hereto by any of the Company
Indemnities. To the extent that the foregoing undertaking by each Buyer may be
unenforceable for any reason, each Buyer shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities, which is
permissible under applicable law.

     (c) Promptly after receipt by a Buyer Indemnitee or a Company Indemnitee,
as the case may be (the “Indemnified Party”), of notice of the commencement of
any cause of action, suit or claim brought or made against such Indemnified
Party for which such Indemnity Party is entitled to indemnification under this
Section 8, such Indemnified Party shall, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnified Party. In any such proceeding, any
Indemnified Party may retain its own counsel, but, except as provided in the
following sentence, the fees and expenses of that counsel will be at the expense
of that Indemnified Party, unless (i) the indemnifying party and the Indemnified
Party, as

18

--------------------------------------------------------------------------------

applicable, shall have mutually agreed to the retention of that counsel, (ii)
the indemnifying party does not assume the defense of such proceeding in a
timely manner or (iii) in the reasonable opinion of counsel retained by the
indemnifying party, the representation by such counsel for the Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Party and any other party
represented by such counsel in such proceeding. The Company shall pay reasonable
fees for not more than one separate legal counsel for the Buyer(s). The
Indemnified Party shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party which relates to such action or
Claim. The indemnifying party shall keep the Indemnified Party fully apprised at
all times as to the status of the defense or any settlement negotiations with
respect thereto. No indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its prior written consent;
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent. No indemnifying party shall, without the prior
written consent of the Indemnified Party, consent to entry of any judgment or
enter into any settlement or other compromise with respect to any pending or
threatened action or claim in respect of which indemnification or contribution
may be or has been sought hereunder (whether or not the Indemnified Party is an
actual or potential party to such action or claim) which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim.
Following indemnification as provided for hereunder, the indemnifying party
shall be subrogated to all rights of the Indemnified Party with respect to all
third parties, firms or corporations relating to the matter for which
indemnification has been made. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Party under this Section 8, except to the extent that the
indemnifying party is prejudiced in its ability to defend such action.

9. GOVERNING LAW: MISCELLANEOUS.

(a) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Florida without regard to the
principles of conflict of laws. The parties further agree that any action
between them shall be heard in Broward County, Florida and expressly consent to
the jurisdiction and venue of the State Court sitting in Broward County, Florida
and the United States District Court for the Southern District of Florida for
the adjudication of any civil action asserted pursuant to this paragraph.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event any signature page is delivered by
facsimile transmission, the party using such means of delivery shall cause four
(4) additional original executed signature pages to be physically delivered to
the other party within five (5) days of the execution and delivery hereof.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

19

--------------------------------------------------------------------------------

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e) Entire Agreement, Amendments. This Agreement supersedes all other prior oral
or written agreements between the Buyer(s), the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the party to
be charged with enforcement.

(f) Notices. Any notices, consents, waivers, or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon confirmation of receipt, when sent by facsimile; (iii)
three (3) days after being sent by U.S. certified mail, return receipt
requested, or (iv) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

If to the Company, to: Carbiz Inc.     7405 North Tamiami Trail   Sarasota, FL
34243   Attn: Mr. Carl Ritter, CEO   Telephone: (800) 547-2277   Facsimile:
(941) 308-2718       With a copy to: Troutman Sanders LLP   222 Central Park
Avenue, Suite 2000   Virginia Beach, VA 23462   Attn: Mr. Thomas M. Rose, Esq.  
Telephone:  (757) 687-7715   Facsimile:  (757) 687-1529

     If to the Buyer(s), to its address and facsimile number on Schedule I, with
copies to the Buyer’s counsel as set forth on Schedule I. Each party shall
provide five (5) days’ prior written notice to the other party of any change in
address or facsimile number.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. Neither
the Company nor any Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
hereto, provided that the Company may collaterally assign its rights hereunder
as security for the Senior Debt.

20

--------------------------------------------------------------------------------

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

(i) Survival. Unless this Agreement is terminated under Section 9(m), the
representations and warranties of the Company and the Buyer(s) contained in
Sections 2 and 3, the agreements and covenants set forth in Sections 4, 5 and 9,
and the indemnification provisions set forth in Section 8, shall survive the
Closing for a period of two (2) years following the date on which the
Convertible Debentures are converted in full. The Buyer(s) shall be responsible
only for its own representations, warranties, agreements and covenants
hereunder.

(j) Publicity. The Company and the Buyer(s) shall have the right to approve,
before issuance any press release or any other public statement with respect to
the transactions contemplated hereby made by any party; provided, however, that
the Company shall be entitled, without the prior approval of the Buyer(s), to
issue any press release or other public disclosure with respect to such
transactions required under applicable securities or other laws or regulations
(the Company shall use its best efforts to consult the Buyer(s) in connection
with any such press release or other public disclosure prior to its release and
Buyer(s) shall be provided with a copy thereof upon release thereof).

     (k) Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

     (l) No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

[REMAINDER PAGE INTENTIONALLY LEFT BLANK]

21

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Buyers and the Company and the Buyer have caused
this Securities Purchase Agreement to be duly executed as of the date first
written above.

  COMPANY:   CARBIZ INC.         By:     Name:     Title:           BUYER:  
TRAFALGAR CAPITAL SPECIALIZED   INVESTMENT FUND, LUXEMBOURG   By: Trafalgar
Capital Sarl   Its: General Partner         By:     Name: Andrew Garai   Title:
Chairman of the Board

22

--------------------------------------------------------------------------------

SCHEDULE I

SCHEDULE OF BUYERS

Name Signature   Address/Facsimile  Amount of         Number of Buyer
Subscription         8-10 Rue Mathias Hardt   Trafalgar Capital Specialized By:
Trafalgar Capital Sarl   BP 3023 $ 2,500,000 Investment Fund, Luxembourg Its:
General Partner   L-1030 Luxembourg           Facsimile:          
011-44-207-405-0161     By:     and     Name: Andrew Garai   001-786-323-1651  
  Its: Chairman of the Board      

Buyer’s Counsel:

James G. Dodrill II, P.A.
5800 Hamilton Way
Boca Raton, FL 33496
Telephone: (561) 862-0529
Facsimile: (561) 892-7787

23

--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONVERTIBLE DEBENTURES

--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ESCROW AGREEMENT

--------------------------------------------------------------------------------

EXHIBIT C

FORM OF REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SECURITY AGREEMENT

--------------------------------------------------------------------------------

EXHIBIT E

FORM OF PLEDGE AGREEMENT

--------------------------------------------------------------------------------

EXHIBIT F

FORM OF WARRANTS

--------------------------------------------------------------------------------

SCHEDULE I

SCHEDULE OF BUYERS

Name Signature   Address/Facsimile Amount of         Number of Buyer
Subscription             Trafalgar Capital Specialized By: Trafalgar Capital
Sarl   8-10 Rue Mathias Hardt US$ 2,500,000 Investment Fund, Luxembourg        
    Its: General Partner   BP 3023           Luxembourg L-1030                
By:           Name:           Its: Portfolio Manager      

Buyer’s Counsel:

James G. Dodrill II, P.A.
5800 Hamilton Way
Boca Raton, FL 33496
Telephone: (561) 862-0529
Facsimile: (561) 892-7787

--------------------------------------------------------------------------------